*179OPINION OF THE COURT
PER CURIAM.
The decree of the court of common pleas is vacated insofar as it sustains the preliminary objection in the nature of a demurrer filed on behalf of Mount Cydonia Sand Co. and dismisses the action as against said defendant, and said action is ordered transferred to the law side of the court, with leave to appellant to amend its complaint if desired. As so modified, the decree of the court of common pleas entered January 24, 1973 is affirmed. Each party to pay own costs.
MANDERINO, J., did not participate in the consideration or decision in this case.